

116 S1656 IS: Veterans Affairs Saving Network Appointments From Upheaval Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1656IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo modify the transition period between care and services provided under the Veterans Choice
			 Program and care and services provided under the Veterans Community Care
 Program, and for other purposes.1.Short titleThis Act may be cited as the Veterans Affairs Saving Network Appointments From Upheaval Act or the VA SNAFU Act.2.FindingsCongress finds the following:(1)The Veterans Health Administration is the largest integrated health care system in the United States, providing care at approximately 1,250 health care facilities, including 172 medical centers and 1,069 outpatient sites of care of varying complexity (referred to as outpatient clinics), and serving approximately 9,000,000 veterans each year.(2)On June 6, 2018, the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 or the VA MISSION Act of 2018 (Public Law 115–182) was signed into law, establishing a new permanent Veterans Community Care Program to replace the current Veterans Choice Program under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note).(3)Section 7330C of title 38, United States Code, as added by section 106 of the VA Mission Act of 2018, requires the Department of Veterans Affairs to conduct market assessments of community care.(4)Those assessments assess, among other factors, the following:(A)The demand for health care from the Department.(B)The capacity of the Department to provide health care.(C)The capacity of providers under the Veterans Community Care Program.(D)The capacity of academic affiliates and other Federal partners that provide health care to veterans.(5)Proposed access standards for the Veterans Community Care Program, including a never-before-tested drive-time standard, were released by the Department in January 2019 and could impact half of all veterans enrolled in the patient enrollment system of the Department.(6)The market assessments described in paragraph (3) have not been completed by the Department, so veterans using the new Veterans Community Care Program will not have a full picture of whether care in the community is as good or better than care at facilities of the Department.3.Modification of transition from Veterans Choice Program to Veterans Community Care Program(a)Effective date of Veterans Community Care ProgramSubsection (b) of section 101 of the Caring for Our Veterans Act of 2018 (title I of Public Law 115–182) is amended to read as follows:(b)Effective dateSection 1703 of title 38, United States Code, as amended by subsection (a), shall take effect on the date on which the first market area assessment under section 7330C of title 38, United States Code, as added by section 106(a) of this Act, is completed..(b)Continuation of Veterans Choice ProgramSubsection (p) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended to read as follows:(p)Authority To furnish care and services(1)In generalExcept as provided in paragraph (2), the Secretary may not use the authority under this section to furnish care and services after June 6, 2019.(2)ExceptionThe Secretary may use the authority under this section to furnish care and services after the date specified in paragraph (1) to the extent necessary to provide care and services to eligible veterans until the Secretary has entered into contracts to provide care and services to such eligible veterans under section 1703 of title 38, United States Code, as in effect on the date specified in section 101(b) of the Caring for Our Veterans Act of 2018 (title I of Public Law 115–182)..